DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/22 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 11/9/22.  Claims 1, 3-5, and 9-22 are currently pending, of which claims 11-18 and 21-22 are withdrawn as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US 2019/0037529 which claims benefit to Provisional application No. 62/538,952 which discloses all relied upon citations) in view of Stirling-Gallacher et al. (US 2018/0324738 hereinafter “Stirling”), and further in view of Malik et al. (US 2019/0086505).
Regarding claim 1, Edge teaches a mobile terminal (UE) [par 32] for a wireless communication system (communication system) [par 32], the mobile terminal comprising:
at least one processor [par 122], wherein the at least one processor is configured to execute a computer program stored in a memory [par 122] so as to perform a method comprising:
receiving a reference signal (Positioning Reference Signals (PRS)) transmitted by a reference point (gNB) of the wireless communication system (UE measures or detects direction PRS signal from gNB) [par 53],
receiving positioning assistance information (assistance data) related to the reference point (UE receives assistance data related to the gNB and/or PRS signal(s) transmitted by the gNB) [par 50, 53, 63], the positioning assistance information comprising antenna configuration information  of the reference point (configuration parameters and signal characteristics that are associated with different directional PRS signals that can be beamformed by the antenna arrays of gNBs) and geometry-related information of the reference point (coordinates of gNB) (assistance data provided to the UE may include configuration parameters and signal characteristics that are associated with different directional PRS signals and location coordinates of for the gNB/directional PRS) [par 50, 53, 63, 126], the antenna configuration information comprising a beam configuration (assistance data comprises configuration parameters for directional PRS signals which are beamformed by antenna arrays of gNBs) [par 69],
determining angle-related information of the reference signal based on a measurement related to measurement related to angle of arrival (UE may measure angle of arrival (AOA) of PRS) [par 71], and
 calculating, based on the positioning assistance information and the determined angle-related information of the reference signal, a position of the mobile terminal (UE may alternatively perform location determination using the AOA measurement) [par 71-72, 74, 54, 63].
Edge does not explicitly teach that the beam configuration includes a beam identifier-to-angle of departure mapping.  In an analogous prior art reference, Stirling teaches a mobile terminal (receiving device) receives a beam configuration (BF-PRS configuration) including a beam identifier-to-angle of departure mapping (beam identifier(s) and associated angle of departure(s)) (receving device receives BF-PRS configuration which includes beam identifiers and angular information that comprises AoDs) [paragraphs 73, 57].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edge to allow the beam configuration to include a beam identifier-to-angle of departure mapping, as taught by Stirling, in order to help improve positioning performance by assisting in the classification of signal paths as being LOS or NLOS [par 56] which is also a feature of the invention of Edge [par 61, 71].

The combination of Edge and Stirling does not explicitly teach determining angle-related information of the reference signal based on a measurement related to angle of departure, and calculating, and calculating based on the determined angle-related information of the reference signal, a position of the mobile terminal.  In an analogous prior art reference, Malik teaches determining angle-related information of a reference signal (transmit path) based on a measurement related to angle of departure (AoD), and calculating, and calculating based on the determined angle-related information of the reference signal, a position of the mobile terminal (STA) (STA may measure AoD and compute its own location using the measured AoD) [par 63].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge and Stirling to allow determining angle-related information of the reference signal based on a measurement related to angle of departure, and calculating, and calculating based on the determined angle-related information of the reference signal, a position of the mobile terminal, as taught by Malik, since angle of departure may be used as a component to determine position in a number of different ways.
Regarding claim 3, Edge teaches the mobile terminal according to claim 1, wherein the antenna configuration information further includes an antenna orientation (direction/range of horizontal angles/range of vertical angles of directional PRS) [par 71] and/or calibration and/or installation errors of the reference point.
Regarding claim 4, Edge teaches the mobile terminal according to claim 1, wherein the geometry-related information includes a height and/or global coordinates of the reference point (UE may be provided with coordinates of base station for location estimate) [par 62, 126].
Regarding claim 5, Edge teaches the mobile terminal according to claim 1, wherein the positioning assistance information further comprises scheduling-related information including transmission sub- frames (duration of positioning occasions) and/or update periodicity (periodicity of positioning occasions) and/or resource mappings [par 69].
Regarding claim 19, Edge teaches the mobile terminal according to claim 1, wherein the positioning assistance information is received from the wireless communication system (gNB) or from a location server [par 68].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US 2019/0037529) in view of Stirling-Gallacher et al. (US 2018/0324738 hereinafter “Stirling”) in view of Malik et al. (US 2019/0086505), as applied to claim 1 above, and further in view of Jain et al. (US 2018/0217224).
The combination of Edge, Stirling, and Malik does not explicitly teach requesting the positioning assistance information from the wireless communication system or from a location server.  In an analogous prior art reference, Jain teaches a mobile terminal (UE) requests positioning assistance information (BSA assistance data) from the wireless communication system (base station) or from a location server [paragraph 34].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Stirling, and Malik to allow requesting the positioning assistance information from the wireless communication system or from a location server, as taught by Jain, in order for the mobile terminal to request positioning assistance information when needed.

Allowable Subject Matter
Claims 9-10 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647